


110 HR 7142 IH: Offshore Renewable Energy Development

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7142
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Delahunt (for
			 himself, Mr. Michaud, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Natural Resources and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for assessment and identification of sites as
		  appropriate for the location of offshore renewable electric energy generation
		  facilities, to provide funding for offshore renewable electric energy
		  generation projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Renewable Energy Development
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 needs additional sources of renewable energy in order to address the problems
			 of climate change, meet renewable energy portfolio standards, diversify our
			 energy mix, and become more energy independent. The development of a diverse
			 supply of energy and additional alternatives to foreign fuels is important for
			 our national security.
			(2)The coastal waters
			 of the United States possess significant offshore wave, tidal, and wind energy
			 resources. The National Renewable Energy Laboratory has stated that these wind,
			 wave and tide, and ocean-based sources of energy possess over 50 percent of
			 America’s total renewable energy potential.
			(3)The Department of
			 Energy estimates that more than 900,000 megawatts (MW) of potential renewable
			 energy exists off the coasts of the United States. This amount of energy is
			 roughly the total current United States-installed electrical capacity of the
			 entire country, and most of this energy is located near major population
			 centers, where energy costs are high. 900,000 megawatts of offshore wind
			 generation capacity would produce about 3,547,800,000 megawatt hours of
			 electricity each year. This is the same amount of energy as is contained in
			 1,927,042,446 barrels of oil, or about 25 percent of total oil consumption in
			 the United States each year.
			(4)Offshore wind
			 energy alone has the potential to produce about 3,548 billion kilowatt-hours of
			 electricity per year, which is 87 percent of the electricity generated in the
			 United States in 2006. Slightly more than half of the country’s identified
			 offshore renewable energy is located off the New England and Mid-Atlantic
			 Coasts.
			(5)Approximately 90
			 percent of the 900,000 MW of potential offshore wind energy is located in
			 Federal waters, beyond 5 nautical miles from shore. Approximately 10 percent
			 (98,000 MW) is estimated to be near shore in waters less than 30 meters
			 deep.
			(6)In
			 Europe, governments have recognized the enormous potential for offshore
			 renewable energy, have identified sites for offshore energy, and have developed
			 ambitious policy goals based on harnessing this resource. Germany and the other
			 States of the European Union have been working towards a target of 12 percent
			 renewable energy by 2010. Because this target was surpassed in 2007. On April
			 26, 2008, Germany announced that this target would rise to 27 percent by
			 2020.
			(7)With regard to
			 wind energy, most of these European sites are in deeper waters where
			 cutting-edge technology is being developed to harness these offshore wind
			 energy resources. The current depth of existing technology is 120 feet, but
			 newer technologies are being pilot tested for even deeper waters.
			(8)Offshore ocean
			 energy development can generate hundreds of thousands of jobs. According to the
			 Renewable Energy Policy Project, 74,000 MW of renewables, primarily from wind
			 energy in the United States would require 380,000 new manufacturing jobs for
			 component parts; 36,000 U.S. firms already produce similar products that could
			 serve the growing market
			(9)The United States
			 also possesses the scientific and technical capacity to generate renewable
			 energy from the ocean, including from wave, wind, and tidal sources. Scientists
			 and other industry experts believe that, at a minimum, the United States
			 Government should provide a policy framework to guide the appropriate
			 development of these resources. Such a framework is imperative for the
			 identification of offshore sites and the rapid development of these resources
			 in general.
			3.Identification of
			 offshore sites for alternative energy facilities
			(a)In
			 generalThe Secretary of
			 Energy, in consultation with the Secretary of Commerce and State coastal zone
			 management agencies administering coastal zone management programs approved
			 under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), shall
			 enter into agreements with persons described in subsection (b) providing for
			 assessment and identification by such persons of sites in the coastal zone (as
			 that term is defined in that Act) and in the exclusive economic zone of the
			 United States that are appropriate for the location of facilities to generate
			 renewable electric energy.
			(b)Eligibility To
			 perform assessments and identificationThe Secretary of Energy shall enter into
			 agreements under subsection (a) only with persons who do not and will not have
			 any direct financial interest in any offshore renewable electric energy
			 generation project, including State agencies referred to in subsection (a),
			 local and regional governments, and universities and other academic
			 institutions.
			(c)Consistency with
			 coastal zone management programsFor purposes of section 307 of
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1456), any activity for the
			 construction, operation, or maintenance of a facility for offshore renewable
			 electric energy generation in a location that is identified under this section
			 as appropriate for that type of facility is deemed to be consistent with the
			 enforceable policies of any approved State coastal zone management program of
			 any affected coastal State.
			4.Offshore Electric
			 Power Generation Fund
			(a)Establishment of
			 Fund There is hereby
			 established within the Treasury of the United States a trust fund to be known
			 as the Offshore Electric Power Generation Trust Fund (hereinafter in this
			 section referred to as the Fund), consisting of such amounts as
			 may be transferred to the Fund as provided in this section. Amounts in the Fund
			 may be used only to finance projects approved by the Secretary of Energy under
			 this section.
			(b)Transfer of
			 amountsSubject to annual
			 appropriations, the Secretary of the Treasury shall transfer to the Fund out of
			 the general fund of the Treasury of the United States $100,000,000 for each
			 fiscal year after the enactment of this section.
			(c)Investment of
			 fund moneys
				(1)In
			 generalIt shall be the duty
			 of the Secretary of the Treasury to invest such portion of the Fund as is not,
			 in the Secretary's judgment, required to meet current withdrawals. Such
			 investments may be made only in interest-bearing obligations of the United
			 States or in obligations guaranteed as to both principal and interest by the
			 United States. For such purpose, such obligations may be acquired on original
			 issue at the issue price or by purchase of outstanding obligations at the
			 market price. Any obligation acquired by the Fund may be sold by the Secretary
			 of the Treasury at the market price.
				(2)Interest and
			 proceedsThe interest on, and
			 the proceeds from the sale or redemption of, any obligations held in the Fund
			 shall be credited to and form a part of the Fund.
				(d)Availability of
			 amounts from FundFrom
			 amounts available in the Fund (including any amounts not obligated in previous
			 fiscal years), the Secretary of Energy is authorized to provide grants to
			 private and public entities (or public-private partnerships) in the United
			 States to stimulate the development of offshore renewable electric energy
			 generation. The Secretary shall provide such grants only to entities that
			 themselves provide funds on a matching basis. Such grants shall be provided for
			 programs or projects that achieve one or more of the following
			 objectives:
				(1)Technical research
			 related to offshore energy development.
				(2)Planning and
			 siting of offshore energy development projects.
				(3)Demonstration and
			 pilot offshore renewable energy generation projects, particularly those which
			 may subsequently be expanded to a commercial scale.
				(4)Expansion, to a
			 commercial scale, of demonstration and pilot offshore renewable energy
			 generation projects funded under paragraph (3).
				(5)Job training and
			 career assistance under section 4.
				(e)Designation of
			 sitesThe Secretary of Energy, in consultation with the Governors
			 of affected coastal States, and after public notice and opportunity for
			 comment, shall designate sites throughout the coastlines of the United States
			 that the Secretary finds provide the greatest potential for being suitable and
			 appropriate for the development of offshore renewable energy generation. No
			 funds may be made available under this section for the planning, siting, or
			 development of any project that is not located in a site designated by the
			 Secretary under this section.
			5.Offshore
			 Renewable Energy Technology Development Funding
			(a)Offshore site
			 assessment and planning assistanceThere is authorized to be
			 appropriated to the Secretary of Energy $25,000,000 to assist coastal States in
			 planning to identify appropriate sites for offshore renewable energy projects,
			 including sites appropriate for demonstration and testing of offshore wind,
			 wave, and tidal energy technologies.
			(b)Offshore
			 renewable energy technology development assistanceThere is
			 authorized to be appropriated $160,000,000 for offshore renewable energy
			 research and development, and technology development assistance. Funds
			 appropriated under this subsection shall be used to promote advances in
			 technology in collaboration with marine renewable energy centers and technology
			 manufacturers. Such funds may also be used to provide infrastructure assistance
			 for projects at sites that are identified under section 3, that are approved in
			 a State’s coastal zone management plan.
			(c)Marine renewable
			 energy centersThere is authorized to be appropriated by the
			 Secretary of Energy and the National Science Foundation a total of $80,000,000
			 to establish and support marine renewable energy centers. Funds appropriated
			 under this subsection shall be used to facilitate private- and public-sector
			 collaborations in offshore renewable energy. Marine renewable energy centers to
			 which such funds are provided shall use such funds to work with State officials
			 in planning and designation of offshore renewable energy sites, identifying
			 economic development opportunities for affected coastal communities, and
			 coordinating the establishment of test centers.
			(d)Marine renewable
			 energy testingThere is authorized to be appropriated to the
			 Secretary of Energy $100,000,000 to establish and support the testing and
			 validation of offshore wave, wind, and tidal energy technologies, including
			 wind energy blades, offshore platforms, and emerging offshore renewable energy
			 technologies. Funds appropriated under this subsection shall be used for the
			 development and operation of test center facilities, including in-water test
			 sites, and for the monitoring of the performance of technologies and of
			 environmental impacts for a period of 3 years.
			(e)Streamlined
			 permit projectsThere is authorized to be appropriated to the
			 Secretary of Interior $20,000,000 for streamlined permitting for individual and
			 multiple offshore renewable energy technology demonstration sites and projects
			 that promote closer science and technology interaction with the Department of
			 Energy, the National Science Foundation, and other permit issuing
			 agencies.
			(f)Education,
			 outreach, strategic planning and collaborationThere is
			 authorized to be appropriated to the Secretary of Energy $40,000,000 for other
			 resources needed to address, through the National Renewable Energy Laboratory,
			 regional strategic planning, public education, and outreach to promote a better
			 public understanding of the benefits of offshore renewable energy and to assess
			 large-scale project siting issues.
			(g)Job training and
			 career programThe Secretary of Energy may carry out a program to
			 provide job training and career assistance in the offshore renewable generation
			 industry.
			
